DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 25 states “the pump comprises means adapted to execute the steps”. The three prongs of the 112(f) interpretation met due to “means” being use, a generic placeholder of “adapted to” is modifying “means”, and there is not sufficient structure in the claims. A review of the specification 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 30 in its entirety is unclear to the Examiner as to what is being claimed. Applicant states “a computer program product” where this can mean a myriad of articles such as a piece of software, a microcontroller, or any other controlling device with storage capabilities. A review of the specification has not provided any further guidance besides the product being located within the controller. For examination purposes, claim 30 will be treated as a controller with storage capabilities.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, 19-21, 25-27, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1256724 (Berthon hereinafter).
Regarding claim 16, Berthon teaches a pump network with a plurality of pumps connected to the fluid line and power source as well as a controller with method of controlling (Abstract) that discloses a method of when connecting the individual pump to the power supply, causing the individual pump to remain deactivated (When initially installed there will be no power fluid supplied to the pump until the system is activated), determining a value of at least one Operational parameter of the individual pump (Operation parameter being the set fluid levels associated with the pump), determining a Reference input value based on the determined value of said at least one Operational parameter (Actual sensed fluid level during operation), utilizing the determined Reference input value in a Random pause time function and obtaining a random Activation pause time as an output from said Random pause time function (¶ 15-17 details that when the fluid level is obtained a random time function is initiated to activate the pump), said output of the Random pause time function being within a predetermined range delimited by a minimum pause time and a maximum pause time (¶ 16-17), and  permitting activation of the individual pump after said Activation pause time has elapsed (¶ 16-17).
Regarding claim 17, Berthon’s teachings are described above in claim 16 where Berthon further discloses the step of activating the individual pump when both said Activation pause time has elapsed and a Pump start sensor has been triggered (¶ 16 the pump start sensor is triggered by the elapsed time to activate the pump).
Regarding claim 19, Berthon’s teachings are described above in claim 16 where Berthon further discloses that the output of the Random pause time function (RF) has uniform 
Regarding claim 20, Berthon’s teachings are described above in claim 16 where Berthon further discloses that said Reference input value (RIV) is based on at least one digit of the determined value of said at least one Operational parameter (Under the broadest reasonable interpretation, the liquid level must incorporate a distance which will have a numerical value to it).
Regarding claim 21, Berthon’s teachings are described above in claim 16 where Berthon further discloses that said Reference input value (RIV) is based on at least one decimal digit of the determined value of said at least one Operational parameter (Under the broadest reasonable interpretation, the liquid level must incorporate a distance which will have a numerical value to it).
Regarding claim 25, Berthon teaches a pump network control system that discloses the plurality of pumps, wherein the pump comprises means adapted to execute the steps of the method according to claim 16 (Control of the pump system is Berthon is executed by a controller E1/E2/E3).
Regarding claim 26, Berthon’s teachings are described above in claim 25 where Berthon further discloses that the pump is operatively connected to a separate control unit (Controllers E1/E2/E3).
Regarding claim 27, Berthon teaches a pump network control system that discloses the plurality of pumps, wherein each pump is configured according to claim 26 (¶ 13-17).
Regarding claim 29, Berthon’s teachings are described above in claim 27 where Berthon further discloses that each pump of said plurality of pumps is fluidly connected to a common 
Regarding claim 30 (as best understood), Berthon teaches a pump network control system that discloses computer program product comprising instructions to cause the pump to execute the steps of the method according to claim 16 (¶ 20 details the ability to make the control system a programmed software).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1256724 (Berthon) in view of US 2014/0134005 (Larsson hereinafter).
Regarding claim 17, Berthon’s modified teachings are described above in claim 16 where Berthon discloses activating the pump after said Activation pause time (APT) has elapsed (¶ 16-17) but are silent with respect to the step of activating the pump when both said Activation pause time (APT) has elapsed and a predetermined Pump start time interval (PSI) has elapsed.
However, Larsson teaches a pumping network control system (Abstract) that discloses a step of activating the pump when both said Activation pause time (APT) has elapsed and a predetermined Pump start time interval (PSI) has elapsed (Figure 4 of Larsson shows the control logic where the steps progress from a level detection to a time delay step before activating the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control method of Berthon with the time delay step of Larsson to ensure the pump system did not read the level in error. 
Regarding claim 24, Berthon’s teachings are described above in claim 16 but are silent with respect to said Reference input value (RIV) is based on a determined value of a first Operational parameter (OP) and on a determined value of a second Operational parameter (OP).
However, Larsson teaches a pumping network control system (Abstract) that discloses said Reference input value (RIV) is based on a determined value of a first Operational parameter (OP) and on a determined value of a second Operational parameter (OP) (Larsson shows in Figure 4 the first OP valve can be the output of the step “h<hstop” and the second oP value can be the output of the step “h>hstart”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control method of Berthon with the multiple operational parameter values of Larsson to ensure the pump system did not read the level in error.
Regarding claim 28, Berthon’s teachings are described above in claim 27 but are silent with respect to each pump of said plurality of pumps is operatively connected to a common control unit.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multiple controllers of Berthon with a common controller per Larsson to allow for easier intercommunication between the pumps.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1256724 (Berthon) in view of US 2011/0081255 (Steger hereinafter).
Regarding claim 22, Berthon’s teachings are described above in claim 16 but are silent with respect to the value of said at least one Operational parameter (OP) is constituted by a supply voltage level of the pump during the determination of the value of said at least one Operational parameter (OP) of the pump.
However, Steger teaches a pump control system that discloses using a supply voltage level of a pump (¶ 31, 34, and power meter 204). The resultant combination would be such that the value of said at least one Operational parameter (OP) is constituted by a supply voltage level of the pump during the determination of the value of said at least one Operational parameter (OP) of the pump.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operational parameter of Berthon with the benefit of the supply voltage to further ensure the pump and power system is correctly working. 
Regarding claim 23, Berthon’s teachings are described above in claim 16 but are silent with respect to the value of said at least one Operational parameter (OP) is constituted by a 
However, Steger teaches a pump control system that discloses using a temperature level of a pump (¶ 65). The resultant combination would be such that the value of said at least one Operational parameter (OP) is constituted by a temperature level of the pump during the determination of the value of said at least one Operational parameter (OP) of the pump.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operational parameter of Berthon with the benefit of the temperature level per Steger to further ensure the pump is correctly working.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746